GRAVES, Judge.
Appellant was convicted of the killing with malice of Willie Wilson and assessed a term of 25 years in the state penitentiary, and she appeals.
There is neither statement of facts nor bills of exception in the record. However, we do find in the transcript a motion to quash the indictment alleging the same to be void for uncertainty in that it is alleged therein that appellant killed Willie Wilson by “striking him with a hammer.” The gist of such motion is that such allegation should have set out what kind of a hammer the appellant is alleged to have struck him with, “whether a claw-hammer, a blacksmith’s hammer, a ball-pin hammer, a sledge-hammer, a tack-hammer, or some other kind of hammer, so that the appellant is not properly informed of and is not able to plead to the charge contained in the indictment.” We think the word “hammer” has a well known and accepted meaning as described in Webster’s New International Unabridged Dictionary, 2nd Edition, as follows: “An instrument for driving nails, beating metals, and the like, consisting of a head, usually of steel or iron, fixed crosswise to a handle.”
The sufficiency of the testimony is also complained of, but *324in the absence of a statement of facts, we are unable to review the same.
Finding no error in the record, the judgment will be affirmed.